Citation Nr: 1726032	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  14-20 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for residuals of a cold injury to the feet.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The appellant served in the U.S. Army Reserves from April 1957 to April 1963 with a period of active duty for training (ACDUTRA) from August 1957 to January 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In connection with this appeal, the appellant testified at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is of record.

In May 2016, the Board remanded the appellant's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant is not shown to have a residual disability from his cold injury to his feet.


CONCLUSION OF LAW

The criteria for service connection for residuals of a cold injury to the feet have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the appellant, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The National Personnel Records Center (NPRC) reported that the appellant's service treatment records (STRs) are not available.  Apparently, they were destroyed in the fire at the NPRC in 1973.  The Board recognizes its heightened duty to explain its findings and conclusions and to consider the benefit of the doubt in cases where records have been destroyed by the fire.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  A diligent effort to obtain the appellant's STRs from the NRPC was made, which indicated the appellant's records were not available.  Additionally, the appellant testified at a hearing before the Board in March 2016.

The appellant was also provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the appellant's disability and contentions and grounded her opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the appellant, nor his representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection for injury or disease incurred or aggravated during a period of active duty for training (ACDUTRA) is warranted.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty for training (INACDUTRA) is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(e).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA is not defined at "active" service unless the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.

The appellant filed his service connection claim in April 2012, which was denied by the October 2012 rating decision.  The appellant asserts that he has a residual chronic disability as a result of a cold injury to his feet during a training in the winter of 1958.  Specifically, he testified that the tank he was training on got stuck and his feet were exposed to icy water while he and other men tried to push it out of a stream.

As discussed above, the appellant's STRs are not available.

In his April 2012 claim, the appellant reported experiencing frostbite after his tank was stuck in a stream.  In his September 2013 notice of disagreement, he reported that he experienced frostbite during training in the winter of 1958.  In his June 2014 substantive appeal, he reported that he during training in the winter of 1958, his tank got stuck in icy water, which resulted in frostbite on his feet.

After the appellant's period of ACDUTRA, the claims file does not show he had complaints, symptoms, or treatment for residuals of a cold injury to the feet.  The claims file also contains no objective medical evidence documenting a chronic residual foot disability as a result of a cold weather injury.

In July 2016, the appellant was afforded a VA examination.  The examiner reviewed the appellant's claims file, interviewed the appellant, and conducted a physical examination.  X-rays of the appellant's feet showed no acute bony abnormality, although there was a very small calcaneal spur on the left foot.  The examiner reported that the appellant had symptoms that included arthralgia and numbness, but did not have, nor had he ever had, a diagnosis of a cold injury.  The examiner reported that frostbite was a severe, localized cold-induced injury due to freezing of the tissue.  The examiner reported that immersion foot, also referred to Trench Foot, was a non-freezing cold injury that may also cause tissue loss and long-term sequelae and involved injury to the sympathetic nerves and vasculature of the feet.  The examiner reported that immersion foot resulted from prolonged exposure of the feet to a combination of dampness and cold.  The examiner reported that complications of both of these diagnosis included hypersensitivity to cold.  The examiner reported that sequelae of both of these diagnosis included scarring, tissue atrophy, arthritis, bony abnormalities, and peripheral neuropathy.  The examiner reported that although the appellant reported having frostbite, the claims file contained no objective evidence of residuals of a cold injury to the feet, such as skin or bone changes on x-ray.  The examiner reported that although the appellant reported occasional numbness and tingling in his toes, he had no sensitivity to cold or heat.  The examiner reported that there were other medical issues that could potentially cause numbness and tingling, such as diabetes.  The examiner reported that based on the available evidence and exam findings, it was not possible to predict within a reasonable degree of medical certainty that the appellant's symptoms were related to the episode during the service and that any such prediction would be mere speculation.  The examiner opined that it was less likely than not that the appellant's claimed residuals of a cold injury to the feet were caused by the appellant's period of ACDUTRA.

As such, the record does not show any current chronic residual foot disability as a result of a cold weather injury during service. 

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, despite a medical examination, no residual disability from a cold injury to the feet has been diagnosed.  Rather, the examiner explained that the appellant did not have, or every have, a diagnosis of a cold injury.  The examiner also explained that the foot symptoms the appellant reported could be attributed to another medical issue.

While the appellant may have experienced discomfort in his feet, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.  Here, even were the appellant is considered competent to report feet symptomatology, he is not shown to have the medical training or expertise to diagnose residuals of a cold injury to the feet.  A VA examination was provided, but residuals of a cold injury to the feet were not identified.

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for residuals of a cold injury to the feet is denied.

ORDER

Service connection for residuals of a cold injury to the feet is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


